Citation Nr: 1821698	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-22 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a higher initial rating for patellofemoral syndrome of the left knee with degenerative joint disease (DJD), evaluated as 10 percent disabling prior to July 15, 2006, and as 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability based on instability.

3.  Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the right knee with DJD.

4.  Entitlement to an initial rating in excess of 10 percent for right knee disability based on instability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978 and from April 1987 to June 2008.

These come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska which, in pertinent part, granted service connection for left and right knee patellofemoral syndrome with DJD, and assigned each disability a 0 percent evaluation from July 1, 2008.  

During the pendency of this appeal, an October 2011 rating decision increased the ratings for the left and right knee disabilities to 10 percent each from June 9, 2011.  Then, a May 2014 decision assigned 10 percent ratings for each disability from July 1, 2008.  Thereafter, a July 2016 rating decision assigned a 20 percent rating for the right knee disability from July 1, 2008; a 20 percent rating for the left knee disability from July 15, 2016; and two separate 10 percent ratings for right and left knee instability, both effective July 1, 2008.  As such, the Board has recharacterized the issues on appeal to consider all pertinent knee ratings extending from this appeal.  

The Veteran took part in a Travel Board hearing in July 2012 with a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is associated with the record.  In February 2017 and January 2018, a letter was sent to the Veteran informing him that the VLJ presiding over that hearing was no longer with the Board and affording him the opportunity to schedule a new hearing before a sitting VLJ.  To date, no response has been received, and as such, the Board has proceeded accordingly.

The appeal was most recently remanded in April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher ratings for his service-connected left and right knee patellofemoral syndrome with DJD and left and right knee instability.  

The Board last remanded the Veteran's claims for additional development, to include a new VA examination, in April 2017.  The remand directed that the examiner was to indicate whether the Veteran has dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or symptomatic removal of the semilunar cartilage in either knee.  If such pathology was found, the examiner was to consider and discuss whether it is possible to distinguish the symptoms associated with semilunar cartilage dislocation, semilunar cartilage removal, or limitation of motion in the knee from one another, or whether such symptoms are felt to be overlapping.  A detailed explanation (rationale) was requested.

The Veteran underwent a VA examination in May 2017.  The examiner indicated that the Veteran has a meniscus (semilunar cartilage) condition diagnosed as a meniscal tear.  He checked-marked boxes to indicate that this condition manifested with frequent episodes of joint locking and joint pain.  Joint effusion was also found on the examination.  The examiner did not however, discuss whether it was possible to distinguish the symptoms associated with semilunar cartilage dislocation, semilunar cartilage removal, or the limitation of motion in the knees from one another, or whether such symptoms are felt to be overlapping.  An addendum opinion is needed in this regard.

The Board also observes that the May 2017 VA examination report suggests there may be additional, pertinent medical records not yet associated with the file.  

The VA examiner noted that the Veteran bilateral knees demonstrate severe tricompartmental arthritic changes. He also remarked that the Veteran's condition has progressed to the point of him needing bilateral total knee replacements and he was meeting with an orthopedic surgeon (on the day of the examination) to discuss the timing of the knee replacements.  The X-rays orders attached to the VA examination report also indicated that the new X-rays were required by the Veteran's orthopedic surgeon at the Bassett Army Community Hospital (ACH).  On remand, the RO should obtain any additional, pertinent records that are outstanding.

Finally, the RO has yet to issue a supplemental statement of the case (SSOC) in relation to the Veteran's claims.  The appeal was apparently returned to the Board's docket in January 2018.  A copy of an SSOC was added to the Veteran's electronic claims file in November 2017; however, it only includes a copy of the October 2014 SSOC.  

The Board notes that 38 U.S.C. § 7105(e) permits the Board to initially consider newly received evidence.  This provision, however, is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012); VA Fast Letter 14-02 (May 2, 2014).  The Veteran filed his substantive appeal prior to February 2, 2013.  Further, VA does not currently interpret § 7105(e) as extending to evidence that was not submitted by the appellant, such as evidence gathered by VA pursuant to the duty to assist as in this case.  The procedural right of initial AOJ review has not been waived by the Veteran.  As the case is being remanded for further development, the RO will have the opportunity to issue an appropriate SSOC.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any current private treatment that he has received for his service-connected left and right knee disabilities which has not already been submitted, to include pertinent records from the Bassett ACH and any records related to total replacement surgeries.

2.  Obtain updated VA treatment records if the Veteran has received VA treatment.

3.  Return the file, and a copy of the remand, to the May 2017 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be obtained from another clinician.  The need for a physical examination is left to that examiner's discretion.  The claims file must be reviewed in conjunction with the opinion and/or examination.

a) The examiner is to clarify whether the Veteran has dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or symptomatic removal of the semilunar cartilage in either knee.  [The May 2017 VA examination report shows a history of meniscal tear in both knees.]

The examiner is to discuss whether it is possible to distinguish the symptoms associated with semilunar cartilage dislocation, semilunar cartilage removal, or limitation of motion from one another, or whether such symptoms are felt to be overlapping.  

4.  After undertaking any additional development which may be necessary, readjudicate the appeal.  If any of the benefits sought remain denied, the Veteran must be furnished an SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

